Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 1of20 PagelD 131

IN THE CHANCERY COURT OF TENNESSEE
FORTHE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

    
 

 
    

SHELBY COUNTY DEMOCRATIC PARTY,

 

CHANCERY COUeT
SHELBY COUNTY YOUNG DEMOCRATS, OCT -3 2089
and MAREK FOR MEMPHIS, 7
Petitioners,
ve Case No, CH-19-1370-3

Part Il, Special designation

GREG GRANT, GREG GRANT,
GREATER MEMPHIS DEMOCRATIC
CLUB, M. LATROY WILLIAMS, and

SHELBY COUNTY DEMOCRATIC CLUB,

Defendants.

 

VERIFIED AMENDED PETITION FOR TEMPORARY RESTRAINING
ORDER, PERMANENT INJUNCTIVE RELIEF, DECLARATORY RELIEF,
DAMAGES, AND RESTITUTION FOR UNJUST ENRICHMENT

 

TO THE HONORABLE CHANCELLORS OF THE CHANCERY COURT OF
TENNESSEE FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS:

The Petitioners, petitioning for emergency equitable relief, dectaratory relief, treble
damages and attorneys’ fees under the Tennessee Consumer Protection Act, and restitution

based on Defendants’ unjust enrichment, as specified hereinbelow, respectfully state and

allege the following grounds:

EXHIBIT

tabbies"
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 2of20 PagelD 132

PARTIES

L. Petitioner Shelby County Democratic Party (the “SCDP”) is the lawful constituent
entity in Shelby County, Tennessee of, and is chartered and created by, the Tennessee
Democratic Party (‘TNDP”). The TNDP, in turn, is a constituent of the Democratic National
Committee (the “DNC’s”) Association of State Democratic Committees and is recognized by the
DNC as the official State Party of the Democratic Party in the state of Tennessee. The SCDP js
represented in this lawsuit by its duly elected Chairman, Michacl Harris.

2. Petitioner Shelby County Young Democrats (“SCYD”) is the local chapter of the
Tennessee Young Democrats (“TYD”), the official “state unit” of the Young Democrats of
America (““YDA”) for the state of Tennessee, duly chartered as such pursuant to the YDA
Bylaws. The YDA is a constituent entity of the DNC. The SCYD is represented in this lawsuit
by its duly elected President, Alexander Boulton.

3, Petitioner Marek for Memphis is the campaign committee for John Marck’s
election campaign in the October 3, 2019 municipal general election for the City of Memphis,
Tennessee. John Marek is running for the District 5 seat on the Memphis City Council.

4, Defendant Greater Memphis Democratic Club, Inc., is a for-profit corporation
with its principal address at 3160 High Meadow Dr., Memphis, TN 38128-4209. (See attached
Exhibit 1). It may be served with process through its registered agent, Greg Grant, at 3160 High
Meadow Dr., Memphis, TN 38128-4209.

5. Defendant Shelby County Democratic Club, Inc. is a for-profit corporation with

its address at 3250 Commercial Parkway, Memphis, TN 38116-3252. It may be served with
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 30f 20 PagelD 133

process through its registered agent, M. Latroy Williams, at 3242 Commercial Parkway, Suite
3254, Memphis, TN 38116.

6. Defendant Greg Grant is an individual, adult resident of Shelby County,
Tennessee. He may be served with process at 3160 High Meadow Dr., Memphis, TN 38128-
4209,

7. Defendant M. Latroy Williams is an individual, adult resident of Shelby County,
Tennessee. His registered address for service of process is 3242 Commercial Parkway, Suite
3254, Memphis, TN 38116. At the time of this filing, this location appcars to be an unoccupied,

abandoned building.

JURISDICTION AND VENUE
8. This Court has jurisdiction, pursuant to Tenn. Code Ann. § 16-11-103, to hear this

Petition for equitable relief.

9. Venue for this action is properly laid in Shelby County, where all pertinent

events transpired.

FACTUAL ALLEGATIONS

 

10, As stated with particularity in Paragraphs 1 and 2, the SCDP and SCYD are
constituents or constituents by extension of the TNDP, the DNC, or both. As such, they are
official affiliates and local representative bodies of the Democratic Party of Tennessee and the

Democratic Party of the United States.
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 4of20 PagelD 134

11. The stylized red, white, and blue donkey depicted immediately below is a well
known symbol of the Democratic Party of Tennessee and the Democratic Party of the United

States:

 

12, Defendant Greater Memphis Democratic Club, Inc., has no meaningful
connection whatsoever with the Democratic Party of Tennessee or the Democratic Party of the
United States.

13. Despite its nominal designation as a club, the Greater Memphis Democratic Club,
Inc, has no membership in the traditional sense of the term. It is a business entity that turns a
profit during each local clection season by charging candidates money to appear as “endorsees”
on the advertisements and “campaign literature” that the company publishes and distributes
through paid placements, mass mailings, and distribution at election polls.

14. Defendant Grant, through Greater Memphis Democratic Club, has published,
disseminated, and caused to prominently appear multiple misrepresentative advertisements that
purport to speak for, and represent the endorsement of, the Democratic Party of the United
States, Tennessee, or both within the territorial boundaries of the Greater Memphis region. E.g.,
Examples 1, 2.

15. This messaging is deceptive, intending to misrepresent to the electorate that

certain City Council Candidates not endorsed by the Democratic Party—including Chase
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 5of20 PagelD 135

Carlisle, Ford Canale, Cody Fletcher, and Worth Morgan—are endorsed by the Democratic
Party. Examples 1--4.

16. In the aforementioned advertisements and “campaign” literature, Defendant Grant
and the Greater Memphis Democratic Club, Inc. prominently display the distinctively stylized
“Donkey” logo associated with the Democratic Party of the United States, the word
“Democratic” adjacent to and in connection with the territorial designation of Memphis,
Tennessee and surrounding regions, and an express admonishment to “RE-ELECT AND VOTE
FOR THOSE WHO HAVE BEEN IN THE STRUGGLE WITH YOU,” messaging clearly
intended to imply association between the candidates presented and the Democratic Party of the
United States. Exhibits 1-4.

17. | None of the aforementioned advertisements or picces of “campaign” literature
published by the Greater Memphis Democratic Club, Inc. contain any disclaimer indicating that
the Greater Memphis Democratic Club, Inc. is a for-profit corporate entity unaffiliated with the
Democratic Party of Tennessee or the Democratic Party of the United States,

18. Furthermore, Defendant Greater Memphis Democratic Club prominently displays
the official City of Memphis Seal five times on a widely distributed piece of “campaign”
literature and eight times in the 2019 No. 190 publication of Spirit Magazine. Exhibits 1, 2.

19. Defendant Shelby County Democratic Club has no meaningful connection
whatsoever with the Democratic Party of Tennessee or the Democratic Party of the United
States.

20. Despite its nominal designation as a club, the Shelby County Democratic Club
has no membership in the traditional sense of the term. It is a business entity that attempts to

turn a profit during each local election season by charging candidates money to appear as
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 6of20 PagelD 136

“endorsees” on printed advertisements and “campaign literature” that the company publishes and
distributes at election polls.

21. Defendant Williams and the Shelby County Democratic Club, has published,
disseminated, and caused to prominently appear multiple misrepresentative advertisements that
purport to speak for, and represent the actual endorsement of, the Democratic Party in Shelby
County, Tennessee.

22. This messaging is deceptive, intended to misrepresent to the electorate that a
certain candidate not endorsed by any constituent or affiliate of the Democratic Party, namely
Worth Morgan, is endorsed by the Democratic Party in Shelby County, Tennessee.

23. In the aforementioned advertisements and “campaign” literature, Defendant Grant
and the Greater Memphis Democratic Club, Ine. prominently display the distinctively stylized
“Donkey” logo associated with the Democratic Party of the United States, the word
“Democratic” adjacent to and in connection with the territorial designation of Shelby County,
Tennessee, and the likenesses of prominent leaders of the Democratic Party, most notably
President Barack Obama. Exhibit 5.

24. None of the aforementioned advertisements or pieces of “campaign” Jiterature
published by the Shelby County Democratic Club contain any disclaimer indicating that the
Shelby County Democratic club is a for-profit business enterprise wholly unaffiliated with the
Democratic Party of Tennessee or the United States.

25. Defendant Williams was previously restrained by the Chancery Court of Shelby

County in cause CH-10-1354 from committing similar acts during the election of 2010.
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 7 of 20 PagelD 137

26. Tennessee statutes seck to protect the public from entities masquerading as
legitimate political parties. Tenn. Code Ann. § 2-1-104 (a) (14) requires political parties to seek
recognition by filing with the State a qualifying petition.

27. Upon information and belief, neither the Greater Memphis Democratic Club nor
the Shelby County Democratic Club has ever filed a qualifying petition with the State of
Tennessee,

28. Section 1-8-2 of the Memphis Municipal Code provides, “The official seal
provided by section 1-8-1 shall be impressed or imprinted on all official instruments of the city.”
Section 1-8-3 (E) places the city seal on the city flag. This language implies, under the well
known principal of statutory construction, inclusio unius ex exclusion alterius, that neither the
City Seal, flag, nor any likenesses thereof, may be privately appropriated for profit or affixed to
campaign literature or advertisements in such a manner as should tend to favor one candidate any
other in the same contest.

29. Early voting for the October 3, 2019 elections began on September 13, 2019,

30. As of the date of the emergency hearing on October 3, 2019, the ballot attached
as Exhibit is being actively distributed at election polls to unsuspecting voters by paid agents of

Defendants.

COUNT I: EMERGENCY INJUNCTIVE RELIEF
31. ‘The allegations of the preceding patagraphs are hereby reiterated and incorporated
by reference as if fully set forth under this Count.
32. Defendants’ actions as hereinbefore described are in violation of the following

Tennessee statutes:
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 8of 20 PagelD 138

Tenn. Code. Ann. § 2-19-116. Misrepresentations on campaign literature or
sample ballots - Penalty.

(a) No person shall print or cause to be printed or assist in the
distribution or transportation of any facsimile of an official ballot, any unofficial
sample ballot, writing, pamphlet, paper, photograph or other printed material
which contains the endorsement of a particular candidate, group of candidates or
proposition by an organization, group, candidate or other individual, whether
existent or not, with the intent that the person receiving such printed material
mistakenly believe that the endorsement of such candidate, candidates or
proposition was made by an organization, group, candidate or entity other than the
one or ones appearing on the printed material.

(b) A violation of this section is a Class C misdemeanor.

Tenn, Code. Ann. § 2-19-142, Knowingly publishing false campaign
literature.

{t is a Class C misdemeanor for any person to publish or distribute or cause to be
published or distributed any campaign literature in opposition to any candidate in
any election if such person knows that any such statement, charge, allegation, or
other matter contained therein with respect to such candidate is false.

33. Defendants are deceptively portraying certain candidates as the nominees or
endorsees of the Democratic Party, even though these candidates are not endorsed by the
Democratic Party, and in several cases are in fact members of the Shelby County Republican
Party, endorsed by that organization, or both.

34. As duly chartered constituents, constituents by extension, and affiliates of the
TNDP and DNC, the SCDP and SCYD have possessory and equitable interests in the name,
trade dress, and brand of the Democratic Party of Tennessee and the United States. Equity
demands they have some remedy to prevent their name, trade dress, and brand from
misappropriation, dilution, and impressment into the service of non-party-affiliated affiliated

“election profiteers.”
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 9of20 PagelD 139

35. Defendants’ actions hereinbefore described are intended, and do in fact tend, to
mislead voters and the public at large as to which candidates in fact have the support and
endorsement of the Democratic Party within the territorial boundaries of Shelby County,

Memphis, and the Greater Memphis Region.

36. Defendants Grant and the Greater Memphis Democratic Club, Inc. are unlawfully
affixing the the Seal of the City of Memphis to their publications and “campaign” materials, and
are deceptively displaying the same in such a manner as to imply the candidates who have
bought placement on these publications have the official endorsement of the City of Memphis.

37. Petitioners aver that Defendants are acting in knowing violation of the law,
deceptively, act and in bad faith.

38. Petitioners aver that immediate and irreparable harm will result to Petitioners and
the voting public, and will mar and offend the sanctity and security of the election process (for
which monctary damages cannot compensate), if Defendants and their agents are not
immediately restrained and enjoined from further acts as hereinbefore described, including the
distribution of materials at election polls on election day.

39. Petitioners seek an immediate Temporary Restraining Order with the provisions
set forth in the prayer below.

40. Absent the immediate injunctive relief herein requested, the unlawful and
irreparably damaging conduct of Defendants, hereinbefore described, will continue.

41. Immediately enjoining the distribution of the materials hereinbefore described

would pose no risk to the voting public, even if this relief were improvidently granted, because
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 10 of 20 PagelD 140

these materials, being mere instruments of pay-for-play business ventures, no information
valuable to voters.

42. Immediately enjoining the distribution of the materials hercinbefore described
risks only minimal harm to Defendants, in the event one or both should ultimately prevail on the
merits. In the first place, Defendants have already collected their money; the temporary
enjoining of their distribution efforts will not cost them in lost profit. Moreover, should
Defendants prevail on the merits of this suit, the public vindication of their activities, long a
point of controversy in Memphis political circles, would substantially offset the temporary effect
of the emergency relief sought here.

43. Defendant Grant and the Greater Memphis Democratic Club, Inc. have actual
notice of this Petition, its substance, the relief it seeks, and the fact of its being sent to the
Tennessee Administrative Office of the Courts for assignment, Mr. Grant was present in open
court on Thursday, September 26, 2019, when the original version of this Petition was presented
to Chancellor JoeDae Jenkins. Chancellor Jenkins communicated directly with Defendant Grant
the likelihood this matter would end up at the Administrative Office of the Courts, following his
own recusal, and advised Defendanat Grant to monitor the status of the case and remain in
communication with Petitioners.

44. Petitioners have made repeated and extraordinary efforts to locate or contact
Messrs. Williams and Grant to personally serve them with process in this cause, individually and
as representatives and agents of their respective corporations. Petitioners have sent two different
process servers to the addresses listed for the Defendant corporations and have made multiple
telephone calls and text messages to known numbers for Defendants. These efforts have proved

unsuccessful, notwithstanding Defendant Grant’s having actual notice of this Petition and its

10
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 11o0f 20 PagelD 141

submission to the Tennessee Administrative Office of the Courts, Upon information and belief,
one or both individual Defendants is deliberately evading service.

45. Petitioners have made repeated and extraordinary efforts to locate or contact
Messrs. Williams and Grant to inform them of the designation of Judge by the Administrative
Office of the Courts and the setting of the emergency hearing on Thursday, October 3, at 10:30
AM. These efforts have proved unsuccessful, and it appears one or both individual Defendants
are actively seeking to avoid any record of their having actual notice of the hearing.

46. On October 1, 2019, the undersigned counsel communicated directly with Ms.
Linda Harris, whom Defendant Grant had identified as his attorney to Chancellor Jenkins in open
court on September 26, 2019. Communicating via text message with Mr, Brown, Ms. Harris
appeared to refuse to convey the date and time of the emergency hearing to Defendant Grant and

refused to provide Mr. Brown with Defendant Grant’s contact information.

COUNT Ti: PERMANENT INJUNCTIVE RELIEF

47, The allegations of the preceding paragraphs are hereby reiterated and incorporated
by reference as if fully set forth under this Count.

48. | Unless permanently enjoined by this Court, Defendants’ actions hereinbefore
described will continuc, in subsequent election cycles, to cause the voting public, Plaintiffs
SCDP and SCYD, and very possibly the Shelby County Republican Party through its own brand
dilution and voter confusion, irreparable damage for which monetary damages will prove
incalculable and inadequate.

49. Defendants’ actions as hereinbefore described will cause Plaintiffs irreparable

damage unless permanently enjoined by this Court following a full hearing on the merits.

COUNT IL: DECLARATORY RELIEF

11
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 12 of 20 PagelD 142

50. The allegations of the preceding paragraphs are hereby reiterated and incorporated
by reference as if fully set forth under this Count.

51. There is an actual, substantial, and justiciable contriversey between Petitioners
and Defendants as to the legality of Defendants’ activities as hereinbefore described.

52. Petitioners are seeking declaratory relief as prayed for below.

COUNT IV: VIOLATION OF THE TENNESSEE CONSUMER PROTECTION ACT

53. The allegations of the preceding paragraphs are hereby reiterated and incorporated
by reference as if fully set forth under this Count.

54. Defendants have violated the Tennessec Consumer Protection Act, Tenn. Code
Ann. §§ 47-18-101, ef seq.

55. Defendants’ conduct and misrepresentation as hereinbefore described have caused
confusion and misunderstanding as to the affiliation of certain candidates with the Democratic
Party in violation of the Tennessee Consumer Protection Act.

56. The Tennessee Consumer Protection Act prohibits, among other things, causing
the likelihood of confusion or misunderstanding as to the source, sponsorship, or approval of
services being provided. Tenn. Code Ann. § 47-18-104(b)(2).

57. The Act further prohibits causing the likelihood of confusion or misunderstanding
as to the affiliation, connection, or association with another, Tenn. Code Ann. § 47-18-
104(b)(3).

58. In addition, the Act prohibits representing that a persons or product has the
sponsorship, approval, or affiliation that the person does not have. Tenn. Code Ann. § 47-18-

104(b)(5).

12
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 13 0f 20 PagelD 143
59. Defendants’ actions as hereinbefore described deliberately causes confusion as to
the affiliation of these candidats.
60. Defendants’ acts affect the conduct of trade and commerce in the Memphis metro
and North
61. | The Tennessee Consumer Protection Act authorizes the Court to award reasonable
attorneys’ fees and costs on a finding that a provision of the Act has been violated. Tenn. Code

Ann. § 47-18-109(e)(1)

COUNT V: _ RESTITUTION FOR UNJUST ENRICHMENT

62. The allegations of the preceding paragraphs are hereby reiterated and incorporated
by reference as if fully set forth under this Count.

63. Upon information and belief, Defendants have realized significant financial
profits from their activities as hereinbefore described.

64. Defendants should be disgorged of any profits or monies made by them from the
activilies as hereinbefore described, as it would be fundamentally unjust and inequitable to allow
these individuals and entities to profit from their deliberate misrepresentations and unscrupulous

profiteering.

PRAYER
WHEREFORE, Petitioners respectfully pray for the following relief:
A. That this Court immediately issue a Temporary Restraining Order restraining
Defendants from:
a. Distributing literature, disseminating information or in any way
communicating utilizing | words, symbols, or graphical schemes
reasonably implying endorsement of or affiliation with the Democratic

National Committee, the Tennessee Democratic Party, or the Shelby
County Democratic Party;

13
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 14 o0f20 PagelD 144

b. Distributing literature, c-material, or displaying prominent
advertisements bearing the Seal of the City of Memphis, the city flag, or
any other official marks of the City of Memphis;

b. Distributing literature, disseminating information or in any way
representing or implying any misleading information regarding the
political party affiliation of a candidate or group;

c. Distributing literature, disseminating information or in any way
representing or implying that individuals who are not duly elected
nominces of a political party are such nominees;

d. Distributing literature, disseminating information, or in any way
representing or implying an endorsement of a candidate by a person or
group when such endorsement has not occurred;

E Distributing, disseminating or transferring Exhibits 3-5, or any
facsimile or partial copy of same;

C. That a full hearing be set to try the merits of this cause and grant permanent
injunctive relief;

D. That Defendants be compelled to take affirmative remedial action to remove from
public dissemination, publication, or prominent vicw, all items identified to be restrained in this
petition;

E. That upon a full hearing on this cause, this Court enter a Decree declaring the

following activities deceptive and unlawful:

(a) The use of the City of Memphis Seal by a private, for-profit corporation
for the purpose of financial gain;

(b} The use of the imagery and trade dress of the Democratic Party, and of the
names and likenesses of prominent leaders within the Democratic Party of the United
States and of the Democratic Party of Tennessee, by private, for-profit entities affiliated
with neither organization, absent express authorization of such leaders;

(c) The prominent use and display, on paid advertisements or literature

intended for distribution at election polls, of the word “Democratic” in proximity to and
connection with a county, municipal, or other territorial designation, by an entity

14
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 15 of 20 PagelD 145

unaffiliated with the Democratic Party of the United States or the Democratic Party of
Tennessee;

(d) Other of Defendants’ conduct reasonably tending to mislead or confuse
members of the voting public as to any election candidate’s political affiliation or party
endorsement, or to misrepresent or dilute the shared band, image, and good will of the
DNC, the TNDP, the YDA, the SCDP, and the SCYD; and

(e¢) The adoption and employment of “pay-for-play” election advertisements
or services by for-profit entities unaffiliated with any recognized state or national
political party or any religious, cultural, or educational institution;

(6) Except that none of the forgoing restrictions should apply to restrict the
free expression of any candidate for public office; candidate committee; religious or
charitable organization; religious, cultural, or cducational institution; not-for-profit
interest group; or political action group, according to the definition of such entities under
‘Tennessee law.

F. That this Court graPetitioners such other and further relief as may be appropriate

under the circumstances.

Respectfully Submitted,

Zt \r

Bruge’S. Kramer (7472)

Jagob Webster Brown (36404)
00 Poplar Avenue, Suite 150
emphis, Tennessee 38119
Telephone: (901) 756-5600
Facsimile: (901) 757-1296
bkramer@appersoncrump.com
Jbrown@appersoncrump.com
Attorneys for Petitioners

    

 

TIS 18 THE SECOND REQUEST FOR EXTRAORDINARY RELIEF IN THIS
CAUSE

15
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 16 of 20 PagelD 146

STATE OF TENNESSEE
COUNTY OF SHELBY

Personally appeared before me, the undersigned authority within and for the State and
County aforesaid, John Marek, who makes oath and says that the facts and allegations stated in

the foregoing are true and correct to the best of his knowledge, information and belief.

 

MAREK FOR MEMPHIS
By: John Merck
SWORN TO AND SUBSCRIBED this day of , 2019,
NOTARY PUBLIC
My Commission Expires: Qe ped Ce, be

16
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 17 of 20 PagelD 147

STATE OF TENNESSEE
COUNTY OF SHELBY

Personally appeared before me, the undersigned authority within and for the State and
County aforesaid, Michael Harris, duly elected Chairman of the Shelby County Democratic
Party, who makes oath and says that the facts and allegations stated in the foregoing are true and

correct to the best of his knowledge, information and belief.

SHELBY COUNTY DEMOCRATIC PARTY

 

By: Michael Harris

SWORN TO AND SUBSCRIBED this day of , 2019.

 

NOTARY PUBLIC
My Commission Expires:

17
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 18 of 20 PagelD 148
STATE OF TENNESSEE
COUNTY OF SHELBY

Personally appeared before me, the undersigned authority within and for the State and

County aforesaid, Alexander Boulton, duly elected President of the Shelby County Young

Democrats, who makes oath and says that the facts and allegations stated in the foregoing are
true and correct to the best of his knowledge, information and belief.

SHELBY COUNTY YOUNG DEMOCRATS

CLosudo Prusthon

 

 
 
 

 

By: Alexander Boulton
SWORN TO AND SUBSCRIBED this 4 day of Otto ler 2019.
e Bo Sear

Ss ceil” Coif

Ba nae = as
2K ij % %
NRTA PUBL /} URN} &
My Commission Expires Sunk iwi

18
Case 2:19-cv-02769-SHL-tmp Document 15-1 Filed 01/10/20 Page 19 of 20 PagelD 149
CERTIFICATE OF SERVICE

I certify that repeated service attempts upon the Defendants have been unsusscessful:

Greg Grant
3160 High Meadow Dr.,
Memphis, TN 38128-4209

Greater Memphis Democratic Club, Inc.
3160 High Meadow Dr.,
Memphis, TN 38128-4209

M. Latroy Williams
1429 S. Parkway EF.
Memphis, TN 38106

Shelby County Democratic Club, Inc.
3242 Commercial Parkway, Ste. 3254

~ ZU\\ie

Jake B

 

19
 

 

 

 

Case 2A EET oe Seen RICE Ke daehtents POP tad

Hislek 23 bangs
ana me Docket No. CH ~/ ] ~ / 2IO~%
Gore. Gerant Rdy 3DBA ke Patt
az

Defends eee Meuphis Pe moce

 

 

 

 

 

 

ub~
FIAT
TO THE CLERK OF THIS COURT:
Based upon the record in this matter, issue one or more of the following:
[| NOTICE OF HEARING
Issue Notice and set this matter for hearing on _, the day of
; at o'clock __. m.
[_] weir OF CERTIORARI

Issue a Writ of Certiorari as prayed for in this matter.

[_] wRIT OF SCIRE FACIAS (CONTEMPT)
Issue a Writ of Scire Facias as prayed for in this matter and set this matter for hearing on _
, the day of : :

o’clock —. m.

[J suncrion
Issue the injunction as prayed for in this matter upon bond being given in the amount of

$

[_] TEMPORARY RESTRAINING ORDER (TRO)
Issue the Temporary Restraining Order as prayed for in this matter upon bond being given

in the amount of $

 

and issue Notice setting this matter for hearing on , the
day of at o’clock __. m. for Defendant to

show cause why Plaintiff i is not entitled to have the relief prayed for in this matter.

 

Chancellor

 

Date
